Citation Nr: 1817544	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-35 069A	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gout, left shoulder.

2.  Entitlement to a disability rating in excess of 10 percent for gout and impingement of the right shoulder.

3.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis, with calcified tendons and gout overlap, of the left elbow.

4.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis, with calcified tendons and gout overlap, of the right elbow.

5.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis, with gout overlap, of the left knee. 

6.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis, with gout overlap, of the right knee. 

7.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	David Fernandez, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.

These matters come before the Board of Veterans' Appeals from the RO.  In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is associated with the record. 

The issues of entitlement to service connection for cervical spine, bilateral hearing loss, bilateral biceps, and acquired psychiatric disabilities have been raised by the record via the Veteran's August 2017 hearing testimony and submitted May 2017 private treatment records, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of increased ratings for right shoulder, left shoulder, right elbow, left elbow, right knee, and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has been diagnosed with tinnitus, suffered from acoustic trauma during active duty service, and he has competently and credibly shown continuity of symptomatology. 


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has tinnitus, and suffered from acoustic trauma during active duty service; this satisfies the first two service connection elements.  

Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of tinnitus allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); Charles v. Principi, 16 Vet. App. 370 (2002).  Affording the Veteran the benefit of the doubt, his competent and credible testimony, augmented by his submitted treatment records, adequately establishes causation in this case; thus, the criteria to establish service connection for tinnitus are met.  


ORDER

Service connection for tinnitus is granted. 


REMAND

The Board observes that the Veteran has submitted private treatment records, which strongly indicate that his disabilities have worsened since his most recent VA examination in January 2014.  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide him with more contemporaneous VA examinations to assess the disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and current severity of his service-connected right shoulder, left shoulder, right elbow, left elbow, right knee, and left knee disabilities

The AOJ should ensure that the examiner provides all information required for rating purposes-including making findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

3.  Then, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


